Citation Nr: 1615105	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  11-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

2.  Entitlement to service connection for surgical scars secondary to bilateral CTS. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to February 1988, in September 1990, and from March 2010 to October 2011.  He also served with the Rhode Island National Guard from 1987 to 2012 with several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This appeal is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The Veteran's claim was denied by a May 2014 Board decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which in June 2015 granted a Joint Motion to Remand (JMR).  In July 2015, the Board remanded the Veteran's appeal with instruction to comply with the Veteran's request for RO review of the new evidence submitted since the prior denial.  The appeal was subsequently readjudicated in a December 2015 supplemental statement of the case.  The Board is therefore satisfied that the instructions in its remand of July 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Bilateral CTS is related to periods of active service or ACDUTRA.

2.  Surgical scars are secondary to bilateral CTS.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral CTS have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for surgical scars secondary to bilateral CTS have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims service connection for bilateral CTS and associated surgical scars.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for VA compensation purposes must be related to a period of active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect no evidence of CTS during the Veteran's active duty service.  Additionally, a review of the record shows that the Veteran did not receive treatment for CTS at a military treatment facility during his service in the National Guard.  In November 2008, the Veteran has a physical profile serial report noting that he was restricted from pulling or lifting more than 10 pounds because of his bilateral hands/wrists.  Also of record is an April 2009 note from the Rhode Island Hand and Orthopaedic Center that notes that following his bilateral CTS surgery the Veteran should not return to work full duty for approximately 16 to 20 weeks.  A May 2009 medical note stated that the Veteran would have surgery at the end of May for his left wrist, then therapy, then surgery for his right wrist.  He was placed on P4E4 as of May 23, 2009, and was not cleared for physical therapy for 12 months.  In a March 2010 health history questionnaire, the Veteran noted that he had bilateral carpal tunnel symptoms in 2009 and had since recovered and had no other problems. 

In 2011, the Veteran went through Medical Evaluation Board proceedings and was eventually retired for disabilities including left and right knee meniscus tears, back pain, and depressive disorder. Of record are line-of-duty determinations for each disability finding that they occurred "in line of duty" and a significant number of medical treatment records for the disabilities.  There are no such records for the Veteran's bilateral CTS. 

A review of post-service medical treatment records shows treatment for bilateral carpal tunnel syndrome in 2013.  In March 2013, the Veteran had an occupational therapy consultation.  The Veteran reported that the "pins and needles" in his hands had returned recently and he was given bilateral wrist sprints for his carpal tunnel syndrome.  In July 2013, the Veteran requested assistance with his disability claim and was told that primary care providers do not usually become involved in the claims.  Upon examination, the Veteran reported recurrent symptoms and tingling in his hands.  The Veteran also reported difficulty stretching his fourth and fifth fingers of each hand.  He noted that he worked as a U.S. Postal Service mechanic until he was terminated in March 2010 because he was away from the job for military training.  The examiner noted that the Veteran had an outside EMG in March 2013, and diagnosed carpal tunnel syndrome. 

The Veteran has also submitted private treatment records.  An October 2008 treatment record shows complaints of numbness involving the palmar surface of the tips of all digits of both hands.  An examiner carried out a nerve conduction study and electromyography.  Based on the nerve conduction study, the examiner diagnosed moderately severe bilateral carpal tunnel syndrome and left-sided ulnar sensory neuropathy with compression of that nerve in the Canal of Guyon.  Also in October 2008, the Veteran was seen for physical therapy and given a hand splint.  The treatment provider noted that his job description at that time was "Post Office, Mechanic."  A May 2009 surgical report shows that the Veteran had a left open carpal tunnel release, and release left canal of Guyon.  In June 2009, following surgery, the Veteran was seen for physical therapy.  In February 2013, the Veteran was seen for an initial consultation for numbness in both hands.  The examiner noted a history of bilateral CTS.  The examiner noted that he would follow up for evaluation of probable bilateral CTS.  In March 2013, the Veteran was seen for an evaluation for employment benefits.  The examiner noted that the Veteran was at maximum medical improvement and "may be considered to be a permanent partial disability."  The Veteran reported numbness and tingling with activities of daily living.  The examiner noted that he was "disabled for his usual and customary job as a fender and body repairman" because of his "inability to use tools and other appliances." 

In April 2011, the Veteran submitted a medical opinion from a private physician.  The physician noted that the Veteran had been seen for upper extremity pain at the elbows and persistent numbness and paresthesias in the hands.  He also noted that the Veteran had a history of neuropathic symptoms for more than 3 years and was status post right endoscopic carpal tunnel release and left carpal tunnel release and release at the canal of Guyon.  The physician opined that to a reasonable degree of medical certainty his years of service in aircraft maintenance would have a direct causative effect or the very least significant exacerbating effect on his upper extremity neuropathic symptoms. 

The Veteran has also submitted several statements noting that he developed bilateral CTS, which is caused by repetitive use trauma, throughout his career as a heavy equipment vehicle mechanic for the Rhode Island Air National Guard.

The Veteran underwent a VA examination for his CTS in November 2015.  The examiner diagnosed bilateral CTS and opined that it was less likely than not that CTS was incurred in or caused by active duty.  This opinion was based on the rationale that the Veteran's full-time civilian occupation as a mechanic is more likely than not the cause of his CTS due to the repetitive hand and wrist motions associated with completing occupational tasks.  The examiner further stated that it would require mere speculation to comment on any potential contribution resulting from the Veteran's ACDUTRA periods.  In a separate examination report, the examiner diagnosed scars from the Veteran's CTS surgery.

The Board finds that the evidence is in equipoise as to whether CTS is related to a period of active duty or ACDUTRA.  The opinion of the VA examiner does not adequately explain why the Veteran's full-time occupation as a mechanic is likely to be the cause of his CTS without any contribution from his in-service duties as a mechanic.  Likewise, the examiner's opinion that it would be mere speculation to determine whether a period of ACDUTRA is related to the Veteran's CTS is not reasonable, given that the examiner has determined that the Veteran's occupation as a mechanic is the likely cause of his CTS.  If CTS is caused by a single incident, then the likelihood of CTS arising during a period of ACDUTRA should be determinable by gauging the amount of mechanical work the Veteran performed during ACDUTRA or INACDUTRA versus the amount of time he performed such work as a civilian.  If, on the other hand, CTS is caused by the cumulative effect of such work, then the work performed in service clearly contributed to the Veteran's condition.  Based on the examiner's determination that mechanical work is the likely cause of CTS, the Board finds that the evidence is at least in equipoise as to whether such work performed during a period of active duty or ACDUTRA contributed to CTS, and service connection is therefore granted.  Likewise, because there is clear evidence that the Veteran's surgical scars are secondary to his CTS, such service connection is also granted.

Because the Veteran's claims are being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for bilateral CTS is granted.

Service connection for surgical scars secondary to bilateral CTS is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


